UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 97-6425



JOSEPH HARRIS FRYE,

                                            Plaintiff - Appellant,

          versus


SAMUEL V. PRUETT, James River C.C. Warden;
A. EVANS, James River C.C. Circ.; JOHN DOE,
D.O.C. Employee; G. K. WASHINGTON; MAJOR
EDWARDS; SERGEANT GRIER; AARON EVANS; R. L.
THURSTON, Lt.; INSPECTOR BARRETT,
                                           Defendants - Appellees,

          and


RONALD   ANGELONE,  D.O.C.   Director;     JOHN
METZGER, Former Parole Board Chairman,
                                                        Defendants.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Henry C. Morgan, Jr., District
Judge. (CA-96-719-2)


Submitted:   June 12, 1997                 Decided:   June 18, 1997


Before WIDENER and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.
Dismissed by unpublished per curiam opinion.


Joseph Harris Frye, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant, a Virginia inmate, appeals the district court's
order denying relief on his 42 U.S.C. § 1983 (1994) complaint under

28 U.S.C.A. § 1915(e) (2) (B)   (West 1994 & Supp. 1997). We have

reviewed the record and the district court's opinion and find that

this appeal is frivolous. Accordingly, we dismiss the appeal. Be-

cause Appellant did not establish that disputed information in his

case file was false, he failed to state a claim. See Paine v.
Baker, 595 F.2d 197 (4th Cir. 1979). We dispense with oral argument

because the facts and legal contentions are adequately presented in
the materials before the court and argument would not aid the deci-

sional process.




                                                         DISMISSED



                                2